Order unanimously reversed and matter remitted to Jefferson County Court for a hearing. Memorandum: The allegations of the petition raise the question of whether defendant’s failure to serve and file a notice of appeal was attributable to the failure of his assigned counsel .to advise him of his right to appeal. (See People v. Montgomery, 24 N Y 2d 130.) (Appeal from order of Jefferson County Court denying, without a hearing, motion to vacate judgment of conviction for murder, second degree, rendered January 9, 1958.) Present —• Marsh, J. P., Witmer, Gabrielli, Bastow and Henry, JJ.